Citation Nr: 1823435	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his spouse



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for ischemic heart disease and assigned the initial 10 percent disability rating for that condition.  The Veteran now seeks a higher initial rating.

Of note, the Veteran previously disagreed with a determination regarding whether new and material evidence had been submitted sufficient to reopen a claim of service connection for hearing loss.  However, service connection for bilateral hearing loss has since been granted, thus that issue is no longer in an appellate status.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in January 2018 to present testimony on the issues on appeal.  

During hearing testimony, the Veteran asserted that his service-connected heart disease has prevented him from seeking or obtaining gainful employment.  When evidence of unemployability is submitted during the course of an appeal seeking a higher disability rating, a claim for entitlement to TDIU will be considered to have been raised as a part of the underlying rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, TDIU is raised in the present case.  Notably, the Veteran is already in receipt of a schedular total (100 percent) rating for chronic lymphocytic leukemia.  However, entitlement to an additional TDIU rating is not moot where special monthly compensation (SMC) may be granted should VA find that TDIU is warranted based solely on disability (or disabilities) other than the disability that is currently rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  On this basis, as the Veteran contends that he is unemployable primarily as a result of his heart disease, and the schedular 100 percent rating is in effect for leukemia, TDIU is not moot and must still be adjudicated as it is possible that it could result in a higher overall disability evaluation for the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim.

VA's duty to assist requires exhaustive efforts to ensure all records in the custody of a federal department or agency, including VA and the Social Security Administration (SSA), are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).  On his February 2014 VA Form 9, the Veteran stated that he receives SSA disability compensation; those federal records must be sought.

The Veteran's most recent VA examination to determine the severity of his ischemic heart disease was in September 2010.  The Veteran asserts that his condition has increased in severity since that time, particularly as he underwent angioplasty and bypass surgery in 2015.  See Disability Benefits Questionnaire by private physician, February 2015.  A contemporaneous examination is needed to establish the present severity of the Veteran's heart disease disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Contact the SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's successful claim for SSA disability benefits.  

3. Schedule the Veteran for VA examination to determine the current severity of his service-connected ischemic heart disease.  The entire electronic claims file should be forwarded to the examiner for review.  All indicated studies or tests should be performed.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA medical records, private medical records, and lay statements.  Pertinent symptomatology and findings should be reported in detail.  

VA must address the severity of the Veteran's disability over the course of the entire appeals period, i.e. since April 2010, therefore it will be of considerable assistance if the examiner is able to specifically discuss the dates at which any particular increase in heart disease disability is shown.  

a. If there is evidence of cardiac hypertrophy or dilation found on electrocardiogram, echocardiogram, or X-ray, please identify the date such evidence is shown.

b. Please specify if there is more than one episode of acute congestive heart failure shown in any given year, and if so, which year.

c. Does the Veteran have chronic congestive heart failure?  If so, from what date is that condition diagnosable?

d. The examiner is also expressly asked to identify the types of occupational impairment that currently result from the Veteran's service-connected ischemic heart disease, as well as the impact that his heart disease symptoms have on his ability to perform sedentary and manual employment, as well as activities of daily living.

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of all evidence received since the last Statement of the Case.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




